           Case
           Case1:20-cv-00007-LGS
                1:20-cv-01267-LGS Document
                                  Document111
                                           44 Filed
                                              Filed05/08/20
                                                    05/07/20 Page
                                                             Page11of
                                                                   of11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :           5/7/2020
 MARIA LANARAS,                                               :
                                            Plaintiff         :
                                                              :    20 Civ.1267
                                                                           7 (LGS)
                                                                               (LGS)
                            -against-                         :
                                                              :        ORDER
 PREMIUM OCEAN LLC, et al.,                                   :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, a telephonic initial conference was held on May 7, 2020, at 10:30 A.M. It is

hereby

         ORDERED that a referral to the magistrate judge for settlement discussions will issue

separately. It is further

         ORDERED that, by May 14, 2020, Defendant Ronit Bason shall file an affidavit on the

docket as discussed at the conference. Any responses to Defendant Bason’s affidavit shall be

filed no later than May 21, 2020. It is further

         ORDERED that the parties shall file a joint letter no later than one week after the

conclusion of settlement discussions. The letter shall state how the parties propose this matter to

proceed, including whether the Court should rule on the parties submissions regarding diversity

jurisdiction.



       May 7,
Dated: May 8,2020
              2020
       New York, New York
